ORDER
PER CURIAM.
A jury convicted defendant of assault, first degree and armed criminal action. The court sentenced him to fifteen years imprisonment on each charge, to be served concurrently. Defendant appealed from his convictions and sentences and from the denial of his Rule 29.15 motion. However, defendant did not file a brief in support of the latter appeal; therefore, that appeal is abandoned. Rule 30.06(d), (e).
An opinion on defendant’s appeal from his convictions and sentences reciting the detailed facts and restating the applicable principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).